Case: 10-20259 Document: 00511423079 Page: 1 Date Filed: 03/24/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 24, 2011
                                     No. 10-20259
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

WILLIAM LEESEAN WADE,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CR-543-4


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       William Leesean Wade appeals the 70-month term of imprisonment
imposed by the district court following his guilty plea conviction of one count of
conspiring to interfere with commerce by robbery, in violation of 18 U.S.C.
§ 1951 (commonly known as the Hobbs Act).
       For the reasons set forth in United States v. Richarte, 2011 WL 661581
(5th Cir. Feb. 23, 2011) and United States v. Zavala, 2010 WL 5375947 (5th Cir.
Dec. 29, 2010), the judgment of the district court is AFFIRMED.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.